J-A09043-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                :   IN THE SUPERIOR COURT OF
                                                :        PENNSYLVANIA
                                                :
                v.                              :
                                                :
                                                :
    LAWRENCE CRAWLEY                            :
                                                :
                       Appellant                :   No. 1188 EDA 2021

          Appeal from the Judgment of Sentence Entered May 3, 2021
     In the Court of Common Pleas of Montgomery County Criminal Division
                       at No(s): CP-46-CR-0007759-2018


BEFORE: NICHOLS, J., SULLIVAN, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                              FILED APRIL 21, 2022

        Lawrence Crawley (Crawley) appeals the judgment of sentence entered

in the Court of Common Pleas of Montgomery County (trial court). Following

a jury trial, Crawley was convicted of first-degree murder and four other

counts related to a fatal attack on his ex-girlfriend, Angela Stith, a 33-year-

old mother of three children. As to the murder count, Crawley was sentenced

to a prison term of life without parole, and the sentences on the remaining

counts were imposed consecutively.             Crawley filed post-sentence motions

which were denied. In this appeal, Crawley now claims that the trial court

erroneously denied a jury charge on the offense of voluntary manslaughter;

the verdict on the murder count is against the weight of the evidence; and the


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A09043-22


trial court ignored relevant sentencing factors, resulting in a manifestly

excessive sentence. We affirm.

                                      I.

      The trial court has summarized the relevant facts adduced at the three-

day murder trial as follows:

      On Friday, August 3, 2018, at approximately 2:30 am,
      Whitemarsh Township Police Officers responded to Vector
      Security, located at 5125 Campus Drive, in Whitemarsh Township,
      Montgomery County, Pennsylvania, less than 5 minutes after
      receiving a 911 call of a woman being stabbed and run over by a
      vehicle. Upon arrival, the officers learned from multiple eye
      witnesses and surveillance footage, of [Crawley’s] terrifying and
      vicious attack on his ex-girlfriend, Angela (Maya) Stith (“Ms.
      Stith,”) in the parking lot of Vector Security where she worked.
      The evidence revealed that [Crawley] stalked and planned days in
      advance to murder Ms. Stith which he did with a depravity that
      defies characterization.

      Just two weeks before, [Crawley] pleaded guilty before a District
      Justice in Danville, Pennsylvania to assaulting Ms. Stith. Starting
      a week after he pleaded, [Crawley] stalked Ms. Stith up until the
      time he murdered her. Ms. Stith’s friend and neighbor, Kevin
      Alston (“Mr. Alston”), testified that between approximately 10:00
      pm on July 25, 2018, and 2:00 am, on July 26, 2018, he observed
      [Crawley] pacing back and forth from around the corner to the
      front of Ms. Stith’s door. At trial, the Commonwealth introduced
      corroborating cell phone records reflecting that [Crawley’s] cell
      phone was in the vicinity of Ms. Stith’s apartment from 12:12 am
      until 2:44 am on July 26, 2018. At trial, Mr. Alston read aloud the
      following text message that Ms. Stith had shared with him. It was
      a text message that Ms. Stith had sent to [Crawley] on Friday,
      July 27, 2018, at 6:43 am:

         You told me in Danville that you would leave me alone if
         that’s what I wanted. I’ve asked you repeatedly to do that.
         I will get a restraining order against you & make sure the
         harassment charges stick with more than a fine to pay.
         Leave me alone, stop contacting me, [don’t] come to my
         house, [don’t] ride by, stay away from me[.]

                                     -2-
J-A09043-22



     At trial, Mr. Alston also testified that, aside from seeing
     [Crawley’s] shadowy figure, pacing outside Ms. Stith’s apartment
     on July 26, 2018, he had an encounter with [Crawley] who
     confronted him at approximately 7:00 am on July 31, 2018,
     outside of the local convenience store down the street from Ms.
     Stith’s apartment.     Cell phone evidence introduced at trial
     corroborated [Crawley’s] presence outside Ms. Stith’s apartment
     at 12:39 am, from 12:51 am until 1:08am, and then again, at
     7:18 am, 7:51 am, 7:26 am until 9:00 am. After telling Mr. Alston
     that he had just seen Mr. Alston exit Ms. Stith’s apartment,
     [Crawley] interrogated him about whether Mr. Alston was
     romantically involved with Ms. Stith.

     Officer Brian Walsh (“Ofc. Walsh”) of the Philadelphia Police
     Department recalled Ms. Stith being distraught and nervous upon
     his arrival to her home at 5009 Germantown Avenue, Philadelphia,
     on July 31, 2018, at approximately 8:00 pm, after receiving a call
     for a domestic incident. Ms. Stith reported that [Crawley], who
     was living about 20 minutes away at the time, had cracked the
     windshield of her 2002 red Toyota Solara. Cell phone evidence
     introduced at trial corroborated [Crawley’s] contact with and
     presence at Ms. Stith’s residence that evening[.] That same cell
     phone evidence also reflected that whether or not Ms. Stith was
     aware, [Crawley] was in the vicinity of the same Philadelphia AMC
     movie theater on Broad Street, where Ms. Stith had reported
     being earlier in the evening accompanied by another individual
     and her children; and that he traveled back to the area of Ms.
     Stith’s apartment, before returning to his mother’s home, at 807
     North 13th Street in Philadelphia, where he resided. Before
     leaving the scene, Ofc. Walsh, in conformity with standard police
     protocol, advised Ms. Stith on the procedure to file for protection
     from abuse.

     Even more telling than these prior stalking incidents, the evidence
     revealed the extraordinary measures [Crawley] took in his
     attempt to buy a handgun less than 12 (twelve) hours before the
     murder. More specifically, on August 2, 2018, at 1:30 pm,
     [Crawley] completed an application to purchase a 9mm Smith &
     Wesson semiautomatic pistol, but was denied when authorities
     learned that he lied on the application. [Crawley] had driven
     hours earlier that same day to Delia’s Gun Shop, located at 6104
     Torresdale Avenue, in Philadelphia. Upon arrival at approximately
     11:41 am, [Crawley] solicited the assistance of David Reid (“Mr.

                                    -3-
J-A09043-22


     Reid,”) a longtime gun shop employee, and stated he was looking
     for a handgun. Mr. Reid ultimately advised [Crawley] that the
     Florida driver’s license he presented was insufficient under
     Pennsylvania law which requires a purchaser to possess a valid
     Pennsylvania driver’s license or I.D., reflecting his or her current
     address. At 11:48 am, surveillance footage from that day reflects
     [Crawley] exiting the shop, after Mr. Reid watched him type into
     his cell phone the local PennDOT address that Mr. Reid gave him[.]
     [Crawley] returned to the shop at approximately 1:18 pm, having
     secured the requisite ID after a trip to PennDOT, and tried again
     to purchase a 9mm Smith & Wesson semiautomatic pistol[.]
     [Crawley] went so far as to lie on the U.S. Department of Justice
     Alcohol, Tobacco, Firearms and Explosives (ATF) application, by
     denying on that questionnaire that he ever had any prior
     convictions for domestic violence. [Crawley] was unsuccessful in
     his attempt to purchase the gun, however, as the form Mr. Reid
     submitted for the requisite approval to consummate the sale, was
     denied by the Pennsylvania State Police.

     At trial, Montgomery County Detective William R. Mitchell, Jr.
     (“Det. Mitchell, Jr.”) testified at length as to the abundant
     evidence collected and analyzed, reflecting among other things,
     that [Crawley] had returned home on the evening of August 2,
     2018, and repeatedly called and texted Ms. Stith from his
     Samsung Galaxy 7 Edge cell phone. Hours later, [Crawley] left
     his home, wearing a dark blue hooded sweatshirt, despite the
     heat, the hood of which he later pulled up over his head to conceal
     his face. Equipped with a wooden claw hammer, and two (2)
     knives, in addition to duct tape detectives discovered in his car,
     [Crawley] drove from Philadelphia to Whitemarsh Township,
     where he knew Ms. Stith was working. Cell phone evidence
     introduced at trial, reflected that [Crawley] and Ms. Stith
     communicated through text and phone calls in the late evening
     hours of August 2, 2018, and the early morning hours of August
     3, 2018, and likewise permitted law enforcement to trace
     [Crawley’s] movements in those hours.

     More specifically, when [Crawley] called Ms. Stith at 10:15 pm,
     his phone was using a cell phone tower in the vicinity of his
     residence in Philadelphia. [Crawley’s] use of the phone precluded
     any determination as to its location from 10:15 pm until 2:12 am,
     when his phone pinged off of the cell phone tower closest to Vector
     Security, .4 miles from the site of the homicide. Based on the
     evidence provided, the jury could reasonably infer that [Crawley]

                                    -4-
J-A09043-22


     was lying in wait in the parking lot outside Vector Security from
     2:12 am until his attack that morning at 2:23 am. Surveillance
     video captured Ms. Stith exiting the building’s rear door at
     approximately 2:13 am, holding what appears to be an illuminated
     cell phone up to her ear as she walks towards her car, entering
     her driver’s side door. At 2:15 am, [Crawley] placed a call to Ms.
     Stith, that lasted approximately six (6) minutes, twenty-four (4)
     seconds; and, at 2:21 am, he immediately called her again but
     she did not answer. At approximately 2:24 am, Ms. Stith runs
     from her car with [Crawley] in pursuit.

     Sometime before 2:24 am, [Crawley] snuck up on Ms. Stith, while
     she was seated in her car during her break, and pounded on her
     driver side window with a hammer until it shattered, at which point
     he reached inside her car in an attempt to stab and/or grab her
     as she tried desperately to get away by climbing out a passenger
     side door. Montgomery County Detective Edward Schikel (“Det.
     Schikel”) testified as to the blood found on the center console,
     passenger side window, door locks and handle of Ms. Stith’s car.
     Video surveillance captured [Crawley] chasing and then tackling
     Ms. Stith to the ground at approximately 2:25 am, stabbing her
     four (4) times with such force that, ultimately, with his final blow,
     he plunged the knife ten (10) inches into her body, diagonally
     down through her ribs, pierced her lung, and broke off the handle
     of the knife, leaving the blade in her back[.] Only when her co-
     workers, Nadirah Muhammad (“Ms. Muhammad”) and Kyle
     Stewart (“Mr. Stewart,”) horrified by what they observed on
     nearby surveillance cameras, ran out the building’s backdoor, at
     approximately 2:25 am, yelling to scare [Crawley] off and render
     help to Ms. Stith, did [Crawley] halt his attack, stand up, throw
     the knife he was holding onto the ground, and run; looking back
     at them as he reached the edge of the parking lot. It was then
     that they realized Ms. Stith, who was covered in blood from being
     stabbed by [Crawley] was not getting up and Ms. Muhammad
     immediately called 911 at 2:26 am.

     As Mr. Stewart knelt by Ms. Stith, lying on her side, she told him
     both that she had been stabbed by [Crawley], who she identified,
     and she could feel the knife still lodged in her back . . . Ms. Stith
     was bleeding profusely, and the fingers on one of her hands
     appeared to be broken, so Mr. Stewart ran inside the building to
     get the first aid kit and whatever supplies he could find to help her
     until the paramedics arrived, while Ms. Muhammad still on the
     phone with the 911 dispatch operators, stayed by her side. It was

                                     -5-
J-A09043-22


      then that Ms. Muhammad looked up to see [Crawley’s] Chevy
      Avalanche truck pulling around the side of the building, before
      stopping for a second, and then “floor” the accelerator of his
      vehicle, careening towards them, crushing Ms. Stith. [Crawley]
      repeatedly drove over Ms. Stith a total of four (4) times; driving
      completely around the building several times and then making
      quick turns back and forth, so that her co-workers could not
      render aid or help her. When, at one point, Mr. Stewart did
      attempt to move Ms. Stith to safety, [Crawley] swerved his truck
      menacingly towards him forcing Mr. Stewart to jump from the
      macadam parking lot to a grassy area nearby, before [Crawley]
      righted his path back over Ms. Stith the fourth (4th) time; before
      fleeing the scene. Det. Schikel testified as to the carnage
      [Crawley] left behind, and the blood, fluid, teeth, hair, and tissue
      of the mother of three that was found spread some 45 feet
      throughout the length of the parking lot . . . Pennsylvania
      Troopers ultimately apprehended [Crawley] on the Pennsylvania
      Turnpike four (4) hours later some 200 miles away on the other
      side of the state, in Somerset County.

Trial Court Opinion, 10/6/2021, at 1-7 (footnotes omitted).

      After his attack on Stith, Crawley quickly drove away and a high-speed

chase with police ensued. Crawley’s attempt to evade the police caused him

at one point to drive the wrong way up a highway on-ramp.            The chase

ultimately ended with Crawley setting himself ablaze and crashing his vehicle

into the Allegheny Tunnel. As police removed Crawley from the wreckage and

arrested him, he told them that “voices in [his head] made [him] kill [Stith].”

Trial Transcript, 1/15/2020, at p. 60.

      Crawley survived his burns and injuries from the crash and was charged

with Count One (First-Degree Murder); Count Two (Third-Degree Murder);

Count Three (Possession of an Instrument of Crime); Count Four (Possession

of A Firearm/Other Weapon With Intent); Count Five (Giving a False Written


                                     -6-
J-A09043-22


Statement); and Count Six (Unsworn Falsification to Authorities). The jury

found Crawley guilty of all charges except Count Two.

      Following a sentencing hearing on May 3, 2021, the trial court imposed

a mandatory prison term of life without parole as to the first-degree murder

count. This life term was made consecutive to the sentences imposed as to

the other four counts: 2.5 to 5 years as to Count Three; 2.5 to 5 years as to

Count Four; 3.5 to 7 years as to Count Five; and 6 to 12 months as to Count

Six. The aggregate sentence was a term of life, followed by a prison term of

9-18 years.   The trial court had the benefit of a presentence investigation

report prior to the imposition of these sentences.

      In his post-sentence motions, Crawley argued that his conviction of first-

degree murder was inconsistent with the weight of the evidence which,

according to Crawley, proved that he acted in the heat of passion rather than

with premeditation, an element of first-degree murder. He also challenged

the discretionary aspects of the sentences imposed as to the other four counts,

asserting that they were excessive, resulting from the trial court’s failure to

consider relevant sentencing factors such as his military commendations, his

combat-related mental health issues and his difficult upbringing.

      The trial court denied the post-sentence motions and Crawley timely

appealed, raising three issues in his appellate brief:

      I. Did the trial court err in denying [Crawley’s] request for a jury
      charge on the offense of voluntary manslaughter when the
      evidence showed that the killing in question occurred in a fit of


                                      -7-
J-A09043-22


      rage that followed a heated argument between [Crawley] and the
      victim?

      II. Was the jury’s verdict against the weight of the evidence since
      the killing in question was not carefully planned or executed, but
      rather occurred during an irrational fit of rage?

      III. Was the trial court’s imposition of consecutive sentences at
      counts 3, 4, 5, and 6 that exceeded even the aggravated range of
      the sentencing guidelines for those offenses manifestly excessive
      in that such a sentence failed to adequately consider [Crawley’s]
      military record, his exposure to untreated trauma in the military,
      his efforts as a father, and his difficult and abusive childhood and
      instead focused exclusively on the facts of the case?

Appellant’s Brief, at 3 (suggested answers omitted).

                                       II.

      Crawley’s first claim is that the trial court erroneously denied a jury

charge on the offense of involuntary manslaughter. He contends that a new

trial is needed to remedy this error because the jury had no opportunity to

convict him of this lesser offense of first-degree murder.

      Voluntary   manslaughter    is   defined   as   a   killing   without   lawful

justification, but done while the offender “is acting under a sudden and intense

passion resulting from serious provocation” by the victim or an intended

victim. See 18 Pa.C.S. § 2503. An instruction on voluntary manslaughter

may be granted “only where the offense is at issue and the evidence would

support such a verdict." Commonwealth v. Cash, 137 A.3d 1262, 1271-72

(Pa. 2016) (quoting Commonwealth v. Sanchez, 82 A.3d 943, 979 (Pa.

2013)); see also Commonwealth v. Montalvo, 986 A.2d 84, 100 (Pa.

2009)).

                                       -8-
J-A09043-22


      The test for serious provocation is “whether a reasonable man,

confronted with this series of events, became impassioned to the extent that

his mind was incapable of cool reflection."     Montalvo, 986 A.2d at 100

(quoting Commonwealth v. McCusker, 292 A.2d 286, 290 (Pa. 1972)).

“[T]he passage of time between [the] provocation and the ‘passion’ must be

viewed as a cooling-off period, and killings will not be deemed to have

occurred under the heat of passion where there was sufficient time for cooling-

off between whatever provocation might have existed and the actual killings.”

Commonwealth v. Mason, 130 A.3d 601, 629 (Pa. 2015).

      A trial court’s denial of a jury charge is reviewed for an abuse of

discretion or an error of law which could have affected the outcome of the

proceedings:

      A jury charge will be deemed erroneous only if the charge as a
      whole is inadequate, not clear or has a tendency to mislead or
      confuse, rather than clarify, a material issue.

      A charge is considered adequate unless the jury was palpably
      misled by what the trial judge said or there is an omission which
      is tantamount to fundamental error. Consequently, the trial court
      has wide discretion in fashioning jury instructions.

      The trial court is not required to give every charge that is
      requested by the parties and its refusal to give a requested charge
      does not require reversal unless the appellant was prejudiced by
      that refusal.

Commonwealth v. Brown, 911 A.2d 576, 582-83 (Pa. Super. 2006)

(citations omitted).




                                     -9-
J-A09043-22


      Here, Crawley argues that the evidence justified an instruction on

voluntary manslaughter because he was sufficiently provoked by his

interactions with Stith prior to her murder. In support of that claim, Crawley

relies primarily on two cases, Commonwealth v. Harris, 372 A.2d 757 (Pa.

1977), and Commonwealth v. Voytko, 503 A.2d 20 (Pa. Super. 1986),

neither of which are analogous to the present facts.

      In Harris, our Supreme Court held that the trial court erred in denying

a voluntary manslaughter instruction because there was evidence which

supported a jury finding that the defendant killed the victim in response to

provocation. See Harris, 372 A.2d at 758-59. The defendant had established

that the victim struck him in the head with a cane immediately following a

failed drug purchase. The defendant then drew a knife he always carried with

him and stabbed the victim several times. If accepted as true by the jury,

these circumstances would show that the defendant was provoked by the

victim before stabbing him, and that he did so without a cooling-off period. A

voluntary manslaughter instruction was, therefore, warranted. See id.

      In Voytko, this Court held that the jury received an inadequate

instruction on voluntary manslaughter because the trial court did not explain

how a serious provocation may be based on “the cumulative effect of a series

of related events.” 503 A.2d at 23. There, the defendant had confronted his

spouse as she arrived at her parents’ home, having been driven there by the




                                    - 10 -
J-A09043-22


victim, her paramour. The defendant became enraged, started screaming,

and then fatally shot the victim in the head.

      Prior to the shooting, the defendant had “found his wife in an act of

adultery with [the victim], had physically fought with [the victim], had argued

with his wife, had been deserted by his wife, and finally, had found her in [the

victim’s] company, returning from a date, at 5:00 a.m.” Id. at 23. A new

trial was mandated because the “trial court’s instructions did not at any time

or in any manner tell the jury” it could consider whether all of those

circumstances could have satisfied the serious provocation element of

voluntary manslaughter. Id.

      These cases are distinguishable from the present matter.          It was

undisputed at trial that Crawley had stalked and assaulted Stith prior to the

murder, and that he had attempted to buy a gun hours before he eventually

stabbed her and ran her over with a truck. Crawley had also laid in wait in

the parking lot of Stith’s place of work after arming himself with two knives,

duct tape and a hammer used to break into her vehicle. There is no evidence

that Stith did or said anything to Crawley that would rise to the level of a

serious provocation.   Furthermore, unlike in Harris or Voytko, Crawley’s




                                     - 11 -
J-A09043-22


attack was planned and then brutally carried out despite opportunities for

Crawley to give Stith a chance of survival.1

       Accordingly, there was no evidence that Crawley was seriously provoked

or that he reacted to a provocation without an intervening cooling-off period.

Since the record did not support a finding that Crawley “became impassioned

to the extent that his mind was incapable of cool reflection," the trial court

acted within its discretion in denying a voluntary manslaughter instruction.

Cash, 137 A.3d at 1271. Thus, the denial of the jury charge must be upheld.

                                           III.

       Similar to his first claim, Crawley asserts in his second appellate ground

that the trial court abused its discretion in denying his post-sentence motion

challenging the weight of the evidence because his lack of premeditation

should have precluded the first-degree murder conviction.           Specifically,

Crawley argues that his attack on Stith was sparked by two prior phone calls

he had with her, upsetting him to the point that he developed a sudden and

intense passion at the time of Stith’s murder. He emphasizes further that the

attack was so senseless, violent and public in nature that it must have been


____________________________________________


1 At trial, Crawley had argued that a voluntary manslaughter instruction was
supported by evidence that he and Stith had been in a heated argument on
the phone the night of the attack. However, the trial court correctly noted in
its opinion that this evidence could not support the requested instruction
because the content of the calls in question was never introduced and, thus,
there was no evidence of sufficient provocation to justify the requested
instruction. See Trial Court Opinion, 10/6/2021, at 13-15.


                                          - 12 -
J-A09043-22


the product of a fit of rage rather than a coordinated or premeditated plan to

kill Stith.

       When ruling on a weight of the evidence claim in a post-sentence

motion, the trial court sits as the finder of fact “who is free to believe all, part,

or none of the evidence and to determine the credibility of the witnesses.”

Commonwealth v. Olsen, 82 A.3d 1041, 1049 (Pa. Super. 2013). “The trial

court will only award a new trial when the jury’s verdict is so contrary to the

evidence as to shock one’s sense of justice.” Commonwealth v. Ramtahal,

33 A.3d 602, 609 (Pa. 2011).

       On review of a trial court’s ruling as to a weight of evidence claim, this

Court may only determine whether the trial court abused its discretion, “not

the underlying question of whether the verdict is against the weight of the

evidence.” Commonwealth v. Smith, 985 A.2d 886, 888 (Pa. 2009). An

abuse of discretion is found where “the judgment exercised is manifestly

unreasonable, or the result of partiality, prejudice, bias or ill-will.” Id.

       Here, we find that the trial court did not abuse its discretion in denying

the weight of evidence claim in Crawley’s post-sentence motion challenging

the jury’s verdict on the first-degree murder charge.

       The offense of first-degree murder may be proven with evidence of “an

intentional killing,” carried out “by means of poison, or by lying in wait, or by

any other kind of willful, deliberate and premeditated killing.” 18 Pa.C.S.

§ 2502(a) and (d). The statute does not, as Crawley suggests, require careful


                                       - 13 -
J-A09043-22


planning, careful execution, rational behavior or any effort to avoid detection

or culpability. See id.

      As summarized in the trial court’s opinion, there was abundant evidence

that both supported the jury’s finding that Crawley acted with premeditation.

Again, it was undisputed that Crawley had assaulted and stalked Stith prior to

the murder, and that he had attempted to buy a gun hours before he

eventually stabbed her and ran her over with a truck. Crawley had also laid

in wait in the parking lot of Stith’s place of work after arming himself with two

knives, duct tape and a hammer, which he used to break into Stith’s vehicle.

      Crawley’s conduct in initially leaving the scene and then returning to

repeatedly run Stith over with his truck further refutes the claim that he lacked

specific intent to cause Stith’s death.    The trial court concluded that this

evidence made the jury’s finding of specific intent to kill “nearly unavoidable,”

resulting in a verdict that “in no way shocks the conscience.” Id. at 11.

      We note, too, that Crawley’s arguments concerning a lack of

premeditation are unpersuasive. In his brief, he refers to phone calls he had

with Stith the night of the murder, suggesting that he acted in the heat of

passion after those upsetting conversations, which purportedly concerned

Stith’s failed or aborted pregnancies and Crawley’s career prospects.




                                     - 14 -
J-A09043-22


       However, the record does not support the contention that the fatal

attack was somehow prompted by those calls.2 The first call started at about

10:15 p.m. and lasted about 18 minutes, ending several hours before the

attack later that evening at 2:23 a.m. The second call started at about 2:15

a.m. and lasted only about six minutes. There was no trial testimony or other

evidence concerning the content of the two conversations, much less evidence

that could possibly refute the evidence of premeditation. In fact, Crawley has

himself undermined his present appellate claim by stating at the sentencing

hearing that he was motivated by anger to attack Stith, but “not anger through

phone calls[.]” Trial Transcript, 5/3/2021, at p. 22 (emphasis added). Thus,

the trial court correctly determined that the two phone calls are of no moment

here. See Trial Court Opinion, 10/6/2021, at 14-16.

       Crawley’s next contention is that the murder could not have been

premeditated because it was carried out in such a violent and unsophisticated

manner, ensuring that he would be apprehended. As evidence of his unstable

emotional state, Crawley notes that he had used much more force than




____________________________________________


2 Crawley’s argument that these phone calls provoked him into an irrational
and excessively violent attack is germane to his related claim that he was
entitled to a voluntary manslaughter instruction.        However, Crawley’s
reference to those two calls is unavailing with respect to both the weight of
evidence claim and the jury charge claim because the content of those calls
was not adduced at trial.


                                          - 15 -
J-A09043-22


necessary to kill Stith, and that he then set himself on fire after fleeing from

the police.

      Although it cannot be doubted that Crawley was emotionally disturbed

when he attacked Stith and then inflicted injuries on himself, those facts do

not preclude a conviction for first-degree murder as the offense is defined in

18 Pa.C.S. § 2502(a) and (d). As discussed above, the intent element of the

offense may be proven by evidence that the defendant was “lying in wait, or

by any other kind of willful, deliberate and premeditated killing.” 18 Pa.C.S.

§ 2502(a) and (d). The elements of premeditation and intent to kill do not

require careful planning, an attempt to avoid culpability, or the absence of

remorse after the fact, see id., and we have found no legal authority that

supports Crawley’s contrary position. Thus, on these facts, the trial court did

not abuse its discretion in denying Crawley’s weight of evidence claim.

                                      IV.

      Crawley’s final claim on appeal is that he is entitled to resentencing as

to the four non-homicide offenses because the maximum terms he received

on those courts were above the standard guidelines range, and the trial court

did not consider certain mandatory sentencing factors. As these issues turn

on discretionary aspects of the sentence, their merits may only be considered

if Crawley satisfied the procedural requirements for asserting such claims.

      “The right to appellate review of the discretionary aspects of a sentence

is not absolute, and must be considered a petition for permission to appeal.”


                                     - 16 -
J-A09043-22


Commonwealth v. Buterbaugh, 91 A.3d 1247, 1265 (Pa. Super. 2014). An

appellant may invoke this Court’s jurisdiction to consider the merits of such

claims if four elements are met:

     (1) the appellant preserved the issue either by raising it at the
     time of sentencing or in a post sentence motion; (2) the appellant
     filed a timely notice of appeal; (3) the appellant set forth a concise
     statement of reasons relied upon for the allowance of appeal
     pursuant to Pa.R.A.P. 2119(f); and (4) the appellant raises a
     substantial question for our review.

Commonwealth v. Baker, 72 A.3d 652, 662 (Pa. Super. 2013) (citations

omitted).

     Additionally, Pa.R.A.P. 2119(f) sets forth briefing requirements for

raising discretionary aspects of a sentence on appeal:

     An appellant . . . shall set forth in his brief a concise statement of
     the reasons relied upon for allowance of appeal with respect to the
     discretionary aspects of a sentence.             The statement shall
     immediately precede the argument on the merits with respect to
     the discretionary aspects of sentence.

Pa.R.A.P. 2119(f).

     Rule 2119(f) requires that the concise statement contain a “plausible

argument.” Commonwealth v. Goggins, 748 A.2d 721, 727 (Pa. Super.

2000).   The concise statement must specify “where the sentence falls in

relation to the sentence guidelines and what particular provision of the code

it violates.” Id. The statement must also indicate which “fundamental norm

the sentence violates and the manner in which it violates that norm.” Id. If

these requirements are met, then this Court can decide whether a substantial

question exits.   See id.    It is well established that claims involving an

                                    - 17 -
J-A09043-22


excessive sentence, based on the imposition of consecutive terms, may raise

a substantial question if it is shown why the sentence is unreasonable. See

Commonwealth v. Dodge, 77 A.3d 1263, 1270 (Pa. 2013); see also

Commonwealth v. Moury, 992 A.2d 162, 171–72 (Pa. Super. 2010) (“The

imposition of consecutive, rather than concurrent, sentences may raise a

substantial question in only the most extreme circumstances, such as where

the aggregate sentence is unduly harsh, considering the nature of the crimes

and the length of imprisonment.”).

       In this case, Crawley has satisfied all of the prerequisites for challenging

the discretionary aspects of his sentence. He has preserved his claim in a

post-sentence motion, a Rule 1925(b) statement, and a Rule 2119(f)

statement. A timely notice of appeal was filed, and Crawley has cited legal

authority in support of his claims that his sentence was excessive and that the

trial court ignored relevant sentencing factors. This Court may, therefore,

consider the merits of those claims.3

       First, we find that the trial court did not err with respect to consideration

of relevant sentencing factors. Crawley contends that the trial court focused

too heavily on the details of the murder, without taking into account his

military record, the trauma he experienced during his military service, and his

difficult childhood. The record refutes this claim.


____________________________________________


3 The Commonwealth does not dispute that Crawley has adequately asserted
his claims concerning the discretionary aspects of his sentence.

                                          - 18 -
J-A09043-22


      The trial court expressly indicated at sentencing that it had reviewed the

information in the presentence investigation report, as well as “the statement

made by the defendant, and arguments of counsel.”               Trial Transcript,

5/3/2021, at p. 38. As a matter of law, then, the trial court is presumed to

have sentenced Crawley after due consideration of the relevant mitigating

statutory factors. See Commonwealth v. Fowler, 893 A.2d 758, 766-67

(Pa. Super. 2006) (where a presentencing investigation report has been

submitted, “it will be presumed [that the trial judge] was aware of the relevant

information   regarding   the   defendant’s   character   and   weighed    those

considerations along with mitigating statutory factors.”).

      Second, we find that the trial court did not err with respect to the length

of Crawley’s sentences or the decision to impose them consecutively.

Although the sentences on the non-homicide offenses exceeded the standard

guidelines range, they were all within the statutory maximum terms.          The

decision to impose these sentences consecutively was also within the trial

court’s authority – especially in light of the brutal nature of Stith’s murder –

and we find no abuse of the trial court’s sentencing discretion in that regard.

      Judgment of sentence affirmed.

      Judge Sullivan joins the memorandum.

      Judge Nichols concurs in the result.




                                     - 19 -
J-A09043-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/21/2022




                          - 20 -